EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 3, line 3, “high-strength” is deleted.
In claim 4, line 3, “high-strength” is deleted.
In claim 5, line 3, “high-strength” is deleted.
In claim 9, line 2, “closely” is deleted.
In claim 11, line 3, “high-strength” is deleted.
In claim 12, line 3, “high-strength” is deleted.

EXAMINER’S COMMENT
The Examiner notes the aforementioned deletions carried out via Examiner’s amendment are provided to remove relative terms which would render the claims indefinite.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
US 11,248,464 (Xin) discloses a two-stage energy dissipation type shed tunnel support structure (see Figures 1-3), comprising:
a joint domain (5 & 6), a crossbeam (1) and columns (2), wherein lower ends of the joint domain are supported on the columns, and upper ends of the joint domain support the crossbeam (see Figures 2 and 3);
the joint domain comprises section steel members (see column 8, lines 26-30), buffers (formed, e.g., by the fasteners connecting the troughs to the crossbeam in Figure 3), and U-shaped connecting troughs (3, 4);
a shaped support structure comprises the buffers and the U-shaped connecting troughs, and the U-shaped connecting troughs at the two ends of the buffers are respectively connected to the upper and lower layers of the section steel members (see Figures 2 and 3).
Xin fails to disclose the tunnel support structure being connected by a principle of Dougong (i.e. a structure composed of interlocking brackets), and the U-shaped troughs being sliding connecting troughs. Xin further fails to disclose the section steel members being arranged in a plurality of layers, upper and lower layers of the section steel members are connected by the buffers, and the plurality of layers of the section steel members are orthogonally stacked to form a "gong", and instead only provides for a single upper layer (5) and a single lower layer (6). Xin also fails to disclose the shaped support structure comprising the troughs being arranged at two ends of the buffers
The prior art fails to fairly show or suggest a modification to Xin such that the tunnel support structure is connected by a principle of Dougong, i.e., the section steel members being arranged in a plurality of layers, upper and lower layers of the section steel members are connected by the buffers, and the plurality of layers of the section steel members are orthogonally stacked to form a "gong". One of ordinary skill in the art would not have been motivated to make such a modification, as additional members would be redundant to the structure of Xin and allow for additional points of potential shear and breakage in the tunnel support structure. Further, the prior art fails to fairly show or suggest a modification to Xin such that the U-shaped troughs are capable of allowing sliding, as such a modification would teach away from the intended fixed position of the members of Xin which provide for a stable supporting shed (see column 8, lines 26-30).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        August 11, 2022